DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-26-2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a lithium battery comprising an anode comprising a composite of a silicon and a graphite carbon compound a cathode comprising Li1.09Ni0.88Co0.08Mn0.04O2 and an electrolyte comprising 5-15 vol% EC, EMC and LiPF6 and further comprises 1-10 vol% of FEC and a phosphorus containing compound comprising TPPa and a sulfur containing compound comprising DPhS and does not include a propionate solvent in the reply filed on 11-29-2021 is acknowledged.
                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (US 2018/0053967).           Koh et al. teaches in [0141-0143], Example 1, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.80Co0.15Mn0.05O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.  Koh et al. teaches in [0133], Example 4, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.88Co0.08Mn0.04O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koh et al. (US 2018/0053967).           Koh et al. teaches in [0141-0143], Example 1, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.80Co0.15Mn0.05O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.  Koh et al. teaches in [0133], Example 4, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.88Co0.08Mn0.04O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.
           Since Koh et al. teaches the same battery comprising the same cathode and electrolyte then inherently the same lithium battery having a capacity retention of 80-88.4% after 200 charge-discharge cycles at 25° C and having a direct-current internal resistance of 105-180% after 200 charge-discharge cycles at 25° C must also be obtained.	
         In addition, the presently claimed property of the lithium battery having a capacity retention of 80-88.4% after 200 charge-discharge cycles at 25° C; having a direct-current internal resistance of 105-180% after 200 charge-discharge cycles at 25° C would have obviously have been present once the Koh et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2018/0053967).           Koh et al. teaches in [0141-0143], Example 1, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.80Co0.15Mn0.05O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.  Koh et al. teaches in [0133], Example 4, a battery comprising a negative electrode comprising Si particles on graphite, a positive electrode comprising Li1.02Ni0.88Co0.08Mn0.04O2, an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (volume ratio of 7/7/46/40), 1.5 wt% VC and 1.5 wt% Compound 1.          Koh et al. teaches the claimed invention as explained above teaching 7 vol% FEC, 7 vol% EC, 46 vol% EMC and 40 vol% DMC but does not specifically teach that the nonaqueous solvent comprises 55-80 parts by weight.           It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 55% DMC and 31% EMC, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 55% DMC and 31% EMC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
         In addition, the presently claimed property of the lithium battery having a direct-current internal resistance of 105-120% after 200 charge-discharge cycles at 25° C and having a cell energy density of 600-900 watt-hours per liter would have obviously have been present once the Koh et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).       

                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Taniguchi et al. (US 2007/0166623) teaches on page 4, example 1, a battery comprising a cathode comprising LiNi0.8Co0.15Al0.05O2; a negative electrode comprising spherical natural graphite powder and an electrolyte comprising 1M LiPF6 in EC/DMC/EMC in a volume ratio of 10:20:70.          Jung et al. (KR 2018-022247, translation) teaches on page 1, a battery comprising a positive electrode, a negative electrode and a nonaqueous electrolyte. Jung et al. teaches in [0083], that the positive electrode comprises LiNixMn(1-x)O2 where 0 < x < 1. Jung et al. teaches on page 13, [0066-0068], that the nonaqueous electrolyte comprises a lithium salt [claim 1] and a nonaqueous organic solvent.  Jung et al. teaches in [0072], that the nonaqueous organic solvent can comprise ethylene carbonate [EC, claim 1], dimethyl carbonate, diethyl carbonate [claim 4], ethyl methyl carbonate [claim 4], vinylene carbonate etc. or present in a mixture of two or more solvents and teaches in [0075], that ethylene carbonate can be present in an amount of 10-30% by weight [teaching 10-15 volume percent of EC, claims 1 and 3]. Jung et al. teaches on page 44, [0085-0087], that the negative active material can comprise a carbonaceous material or a metal that can be alloyed with lithium such as silicon, etc.            Takijiri et al. (US 2016/0204414) teaches in claims 7-8, a battery comprising a cathode comprising Li0.9 < a < 1.2Nix > 0.89Mn1-xO2, where M is at least one selected from the group consisting of Mn, Co and Al, an anode and an electrolyte solution.  Takijiri et al. specifically teaches in [0047] a cathode comprising LiNi0.9Mn0.1O2. Takijiri et al. teaches in [0015], in the Examples that the electrolyte comprises 1 M LiPF6 in 1% by mass of VC and EC:EMC:DMC in a ratio of 30:30:40.           Deguchi et al. (US 2010/0015533) teaches a battery comprising a positive electrode, a negative electrode comprising graphite [0097] and a nonaqueous electrolyte. Deguchi et al. teaches in [0081-0082], that the positive electrode comprises LixNi1-yMyOz where M=Mn, etc. x= 0-1.2; y= 0-0.9 and z=2.0-2.3.  Deguchi et al. teaches in [0124], an electrolyte comprising EC:EMC:DMC (10:10:80) with 1 M LiPF6.           Obana et al. (US 2007/0026311) teaches in claim 1, a battery comprising a cathode, an anode and an electrolyte and teaches in [0023], that the cathode comprises LiwNixCoyMnzM21-x-y-zO2-v where M2 does not have to be there, 0.9 < w < 1.1, 0 < x < 1, 0 < y < 0.7 and 0 < z < 0.5.  Obana et al. teaches in [0088], an electrolyte solution comprising 1.5 M LiPF6 in 1 weight percent of vinylene carbonate and 15 weight percent of ethylene carbonate, 12 weight percent of propylene carbonate, 5 weight percent of ethyl methyl carbonate and 67 weight percent of dimethyl carbonate.           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727